UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 STASON SUTTON,
                                Plaintiff,
                                                                       18-CV-90 (JPO)
                         -v-
                                                                           ORDER
 EMMUT PROPERTIES, LTD., et al.,
                     Defendants.


J. PAUL OETKEN, District Judge:

        The parties are directed to file a joint letter by July 16, 2021, advising the court as to the

status of this action.

        SO ORDERED.


Dated: July 2, 2021
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
